DETAILED ACTION
1.	This is a response to applicant's submissions filed on 06/28/2019. Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent Jiang Li (Reg. # 74,191) on 08/19/2021.  The application has been amended as follows:  
As Per Claim 1, the entire claim 1 has been replaced by the amended claim 1: 
--1.   A control method performed by a control device comprising:
obtaining one or more attitude parameters of a gimbal of an unmanned aerial vehicle (UAV); and
adjusting one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal;

obtaining the one or more attitude parameters of the gimbal includes obtaining a yaw parameter of the gimbal;
adjusting the one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal includes adjusting a yaw parameter of the UAV according to the yaw parameter of the gimbal; and
adjusting the yaw parameter of the UAV includes controlling the UAV to rotate in a yaw direction according to the yaw parameter of the gimbal, to cause the UAV to rotate along with the gimbal.--

In claim 2, line 2, “includes” has been replaced by –further includes—

In claim 3, line 2, “includes” has been replaced by –further includes—

As Per Claim 4, the entire claim 4 has been replaced by the amended claim 4:

--4. 	The method of claim 1, wherein the one or more attitude parameters of the gimbal further include at least one of  a pitch parameter or a roll parameter of the gimbal, and the one or more attitude parameters of the UAV further include at least one of  a pitch parameter or a roll parameter of the UAV.--

In claim 8, line 1, “claim 7” has been changed to –claim 1--. 


As Per Claim 11, the entire claim 11 has been replaced by the amended claim 11:

--11.	 A control device comprising:
one or more processors individually or collectively configured to:
	obtain one or more attitude parameters of a gimbal of an unmanned aerial vehicle (UAV), wherein obtaining the one or more attitude parameters of the gimbal includes obtaining a yaw parameter of the gimbal; and
	adjust one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal, wherein adjusting the one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal includes adjusting a yaw parameter of the UAV according to the yaw parameter of the gimbal; and
control the UAV to rotate in a yaw direction according to the yaw parameter of the gimbal, to cause the UAV to rotate along with the gimbal.--


As Per Claim 14, the entire claim 14 has been replaced by the amended Claim 14:

--14.	The control device of claim 11, wherein the one or more attitude parameters of the UAV further include at least one of  a pitch parameter or a roll parameter of the UAV, and the one or more attitude parameters of the gimbal further include at least one of   a pitch parameter or a roll parameter of the gimbal.--

In claim 18, line 1, “claim 17” has been changed to –claim 11--. 

In claim 19, line 1, “claim 12” has been changed to –claim 11--. 
 
4.	Claims 6-7 and 16-17 are cancelled by Examiner’s amendment.
Allowable Subject Matter
5.	 As in interview claims are argued and amended, remaining claims 1-5, 8-15 and 18-20 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Zhao et al. ( USP 2018/0115721) teaches,  
an image capturing system  and a method of an unmanned aerial vehicle.  The image capturing system includes a camera; a platform carrying the camera; and a platform controller configured to adjust a rotating speed of the camera through the platform based on a rotating instruction information and a current zoom magnification of the camera.  The current zoom magnification is substantially real-time obtained from the camera.   In the method a first instruction information and a rotating instruction information are received.  A camera is zoomed based on the first instruction information.  A current zoom magnification of the camera is obtained.  A rotating speed 

 The prior arts of record fail to teach, make obvious , or suggest,  a control device and a  control method performed by the control device comprising, among other limitations, obtaining one or more attitude parameters of a gimbal of an unmanned aerial vehicle (UAV); and adjusting one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal; wherein: obtaining the one or more attitude parameters of the gimbal includes obtaining a yaw parameter of the gimbal; adjusting the one or more attitude parameters of the UAV according to the one or more attitude parameters of the gimbal includes adjusting a yaw parameter of the UAV according to the yaw parameter of the gimbal; and adjusting the yaw parameter of the UAV includes controlling the UAV to rotate in a yaw direction according to the yaw parameter of the gimbal, to cause the UAV to rotate along with the gimbal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.